754 So. 2d 86 (2000)
Harold LAWSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-179.
District Court of Appeal of Florida, Fourth District.
March 8, 2000.
Harold Lawson, Madison, pro se.
No appearance required for appellee.
PER CURIAM.
Harold Lawson (appellant) appeals from an order entered November 8, 1999, in the Broward County circuit court, summarily denying his motion for postconviction relief, made pursuant to rule 3.850, Florida Rules of Criminal Procedure. Appellant's motion was procedurally defective in that it was not under oath. The trial court's summary denial adopted the state's response, which recommended denying the motion without prejudice to refiling a timely and properly sworn motion. The court's denial did not address appellant's right to refile a properly sworn motion.
Appellant's failure to meet the oath requirement warranted a dismissal without prejudice. See Anderson v. State, 627 So. 2d 1170, 1171 (Fla.1993). Accordingly, we affirm without prejudice to the appellant's timely refiling of a properly sworn motion. See, e.g., Steele v. State, 705 So. 2d 1058 (Fla. 4th DCA 1998); Brown v. State, 661 So. 2d 95, 96 (Fla. 4th DCA 1995), rev. denied, 668 So. 2d 602 (Fla.1996); Stoutamire v. State, 710 So. 2d 744 (Fla. 1st DCA 1998).
FARMER, KLEIN and HAZOURI, JJ., concur.